NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                 FRANK MORENO, JR.,
                   Claimant-Appellant,

                             v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                        2012-7149
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 09-0279, Judge Alan G. Lance, Sr.
                ______________________

                  Decided: July 16, 2013
                  ______________________

      FRANK MORENO, JR., of Fort Lauderdale, Florida, pro
se.

     J. HUNTER BENNETT, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and TODD M. HUGHES, Deputy Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
General Counsel, and AMANDA R. BLACKMON, Attorney,
2                                      MORENO   v. SHINSEKI

United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

    Before LOURIE, SCHALL, and REYNA, Circuit Judges.
PER CURIAM.
    Frank Moreno, Jr., appeals pro se from the decision of
the United States Court of Appeals for Veterans Claims
(the “Veterans Court”) denying his motion to recall the
mandate and set aside the judgment of the Board of
Veterans’ Appeals (“Board”) because Moreno failed to
appeal from the decision of the Board within the 120-day
period required by 38 U.S.C. § 7266(a) and did not
demonstrate any circumstance that would warrant tolling
of that time period. Moreno v. Shineski, No. 09-279, 2012
WL 1402999 (Vet. App. Apr. 24, 2012) (“Moreno II”).
Because Moreno raises only issues beyond our jurisdic-
tion, we dismiss.
                      BACKGROUND
     On January 30, 2008, the Board denied Moreno’s
claims seeking veteran’s benefits for a hernia, a psychiat-
ric disorder, and a cardiovascular disorder, and deter-
mined that Moreno had not presented new and material
evidence to warrant reopening a prior claim. The Board,
however, remanded his claim relating to hypertrophy of
the right eye for further development. That decision was
accompanied by a VA Form 4596 entitled “Your Rights to
Appeal Our Decision,” which, in part, detailed the 120-day
time limit for appealing to the Veterans Court or moving
for reconsideration at the Board.
    Moreno filed a motion for reconsideration on August
6, 2008, more than 120 days after the Board mailed its
decision to Moreno. Additional requests were filed later.
The Board denied his motions as untimely. Moreno then
appealed to the Veterans Court.
MORENO   v. SHINSEKI                                     3

    The Secretary filed a motion to dismiss the appeal as
untimely. In response, Moreno argued that he had filed
an appeal or motion for reconsideration within the 120-
day time limit to the Board or the Department of Veter-
ans Affairs (“VA”) regional office. The Veterans Court
ordered the Secretary to file a response. The Secretary
asserted that the RO had never received such a motion
and that the first motion for reconsideration received by
the Board was Moreno’s August 6, 2008, motion, which
was outside the 120-day time limit. As a result, the
Veterans Court dismissed Moreno’s appeal as untimely.
Moreno v. Shinseki, No. 09-0279, 2009 WL 2174985 (Vet.
App. Jul. 22, 2009) (“Moreno I”).
    In light of the Supreme Court’s decision, Henderson v.
Shinseki, 131 S.Ct. 1197 (2011), which held that the 120-
day time period for filing a notice of appeal under
§ 7266(a) is not jurisdictional, and the Veterans Court’s
decision in Bove v. Shinseki, 25 Vet. App. 136, 140 (2011),
which held that the 120-day appeal period is subject to
equitable tolling, the Veterans Court issued a miscellane-
ous order affecting multiple veterans, stating that it
would consider motions to recall the mandate in various
cases to consider equitable tolling.
    Moreno then filed such a motion to recall the man-
date, arguing that the delay in filing was because he had
become legally blind between the middle of 2007 and the
middle of 2008 and could not pursue his appeal until he
received “the appropriate equipment” from the VA.
    The Veterans Court, relying on Arbas v. Nicholson,
403 F.3d 1379, 1381 (Fed. Cir. 2005), then held that
Moreno’s blindness did not warrant equitable tolling of
the 120-day time limit for filing an appeal under
§ 7266(a). Moreno II, 2012 WL 1402999, at *2. This
appeal followed.
                       DISCUSSION
   Our jurisdiction to review decisions of the Veterans
Court is limited by statute. 38 U.S.C. § 7292. We “have
4                                        MORENO   v. SHINSEKI

exclusive jurisdiction to review and decide any challenge
to the validity of any statute or regulation or any inter-
pretation thereof [by the Veterans Court] . . . and to
interpret constitutional and statutory provisions, to the
extent presented and necessary to a decision.”            Id.
§ 7292(c). We may not, however, absent a constitutional
challenge, “review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2). We there-
fore generally lack jurisdiction to review challenges to the
Board’s factual determinations. See, e.g., Johnson v.
Derwinski, 949 F.2d 394, 395 (Fed. Cir. 1991).
    Moreno’s informal briefing does not directly challenge
the Veterans Court’s decision on Moreno’s motion to recall
the mandate. His briefing does, however, mention his
blindness and the letters allegedly filed with the Board
and VA to appeal from the January 30, 2008, denial. He
also argues that he had underlying psychological impair-
ments apparently related to his blindness during that
period.
    Notwithstanding these arguments, however, Moreno
has not identified any statute or regulation that he be-
lieves the Veterans Court misinterpreted or that he
believes is invalid. Nor has he raised any specific consti-
tutional issues that he is challenging on appeal.
    Moreno merely challenges the factual findings and the
weight accorded the evidence in the record with regard to
the Veterans Court’s decision on equitable tolling. See
Bailey v. Principi, 351 F.3d 1381, 1384 (Fed. Cir. 2003)
(“[W]hether equitable tolling applies in a particular case
often involves, in part, the application of law to
fact . . . .”). The Veterans Court made factual determina-
tions that Moreno failed to establish that he was entitled
to equitable tolling of the 120-day time period because he
had not “presented any argument that his blindness
prevented him from engaging in rational though[t] or
deliberate decision making or that it rendered him inca-
pable of handling his own affairs or unable to function in
MORENO   v. SHINSEKI                                     5

society.” Moreno II, 2012 WL 1402999, at *2 (citing
Arbas, 403 F.3d at 1381). Prior to its consideration of the
motion to recall the mandate, the Veterans Court also
made a factual determination that Moreno had not filed a
motion for reconsideration by the Board by the 120-day
time period to preserve his right to appeal. Moreno I,
2009 WL 2174985, at *1. We do not have jurisdiction to
review those factual determinations and the application of
the law to the facts unless it presents a constitutional
issue, of which none is presented here. 1 38 U.S.C.
§ 7292(d)(2); Jackson v. Shinseki, 587 F.3d 1106, 1109
(Fed. Cir. 2009).
    Moreno’s briefing also discusses his underlying claims
of entitlement to disability compensation, namely, the
existence of medical records that were either not consid-
ered or that the VA failed to obtain. The Veterans Court
did not address those arguments, as they were not at
issue in the motion to recall the mandate, and thus did
not make a decision that would grant us jurisdiction over
those issues under 38 U.S.C. § 7292(a).
   We have considered Moreno’s remaining arguments
and conclude that they are without merit. Accordingly,
we dismiss Moreno’s appeal for lack of jurisdiction.
                       DISMISSED



   1    The opinion of the Veterans Court concludes with
the following statement: “Rather, his only assertion is
that he is legally blind, an impairment that does not rise
to the level of incapacitation for which equitable tolling
would be warranted.” Moreno II, 2012 WL 1402999, at
*2. In view of the court’s finding that Moreno failed to
present evidence “that his blindness prevented him from
engaging in rational though[t] or deliberate decision
making or that it rendered him incapable of handling in
own affairs or unable to function in society,” id., we view
that statement as overly broad and dictum.
6                       MORENO   v. SHINSEKI

                COSTS
    No costs.